Citation Nr: 1308465	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  11-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hammertoe deformity with hyperkeratosis of the left foot.  

2.  Entitlement to an initial compensable rating for hammertoe deformity with hyperkeratosis of the right foot.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Lecia King Wade, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 
      
In January 2013, a videoconference hearing was held at the local RO before the undersigned Veterans Law Judge.  A transcript from the hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In characterizing the matters on appeal, the Board notes that a TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran alleged in a January 2011 written statement that he had to retire due to his hammertoe disability.  Because ratings for the Veteran's hammertoe of the left foot with hyperkeratosis and hammertoe of the right foot with hyperkeratosis are under appellate review, the Board has listed the TDIU issue on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the Board finds that additional development is needed in this case. 

The Veteran contends that his disabilities of hammertoes of the left and right feet with hyperkeratoses are more severe than currently rated.  In an August 2009 written statement, he noted that it is painful and difficult to walk because of his condition.  In a January 2013 videoconference hearing, he testified that multiple toes on both feet are curled under.  He also reported that he now has calluses on the sides of his feet.  To date, the Veteran has yet to undergo a VA examination.  A contemporaneous VA examination is needed determine the current severity of his bilateral foot disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).   

Current VA treatment records dating up to December 2010 are of record.  Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, as explained in the Introduction, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  Because this issue is part of the Veteran's claim for higher initial ratings, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO/AMC for proper development and adjudication, including a VA opinion as to his employability.

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO/AMC should provide corrective VCAA notice and request that the appropriate TDIU form be completed.  Also, an opinion as to his employability should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain VA treatment records dating since December 2010 from the Atlanta VA Medical Center.  If no relevant records exist, the claims file should be annotated to reflect such.

3.  Then, afford the Veteran a VA foot examination to determine the current nature and severity of his service-connected hammertoes of the left and right feet with hyperkeratoses.  The claims file should be reviewed in conjunction with the examination.  All symptomatology associated with the service-connected hammertoes with hyperkeratosis should be recorded.  Following examination of the Veteran and review of the claims file the examiner should respond to the following:

a) The examiner should identify the extent and location of the hyperkeratosis on each feet.  

b) The examiner should discuss the functional impairment the service-connected hammertoe deformity with hyperkeratoses, to include any functional loss in the associated with pain, weakened movement, excess fatigability, and incoordination.  

c) The examiner should provide an opinion as to whether the Veteran's service-connected bilateral foot disability renders the Veteran unable to obtain or maintain gainful employment, without regard to his age or nonservice-connected disabilities.  The examiner should provide the reasons for the opinion provided. 

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and readjudicate the claims remaining on appeal, to include consideration of entitlement to a TDIU due to his service-connected bilateral hammertoes with hyperkeratosis (to include on an extra-schedular basis under 38 C.F.R. § 4.16(b)).  If any benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case, which includes the regulations pertinent to a TDIU claim, and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


